United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 23, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-10432
                         Conference Calendar


JOHANNA BELL,

                                     Plaintiff-Appellant,

versus

FARMERS INSURANCE; MID CENTURY INSURANCE,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:04-CV-2221-N
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Johanna Bell appeals the district court’s dismissal of her

civil suit without prejudice for want of service.   Bell has

failed to brief, and has thus abandoned, the issue whether the

district court erred in determining that her suit should be

dismissed due to her failure to effect service on the defendants.

See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993);

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987); see also FED. R. APP. P. 28(a)(9).

Consequently, Bell’s appeal is DISMISSED AS FRIVOLOUS.       See

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-10432
                               -2-
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR.

R. 42.2.